JohN A. Foglemak, Justice, dissenting. I am compelled to disagree with my brethren of the majority. In the first place, I can find absolutely no authority for appellees to bring this action, even if it be conceded that injunction is an appropriate remedy in a case of this sort, which I do not. The majority find authority for appellees to seek equitable relief in their status as citizens only in, of all places, a city ordinance. This is a new departure for it has always, been considered that a city ordinance could not confer a right of action on anyone. We must not lose sight of the .limitation on the powers and authority of municipalities. They have no inherent powers and can exercise only (1) those expressly given them by the State through the constitution or by legislative grant, (2) those necessarily implied for the purpose of, .or incident to, these, express powers and (3) those indispensable (not merely convenient) to their objects, and purposes. City of Little Rock v. Raines, 241 Ark. 1071, 411 S. W. 2d 486, and cases cited therein. Nor can we? forget that any fair, reasonable and substantial donbt about the existence of a power in a municipal corporation must be resolved against it. City of Piggott v. Eblen, 236 Ark. 390, 366 S. W. 2d 192 ; City of Little Pock v. Raines, supra. It seems to be settled law that a city has no general, special or implied powers, to create any right of action between third persons. Bain v. Ft. Smith Light & Traction Co., 116 Ark. 125, 172 S. W. 843 ; McQuillin, Municipal Corporations, 3rd Ed., § 22.01. Possibly that power could he conferred upon cities by the State, but I cannot find where this has. been done. It is nowhere mentioned in Act 135 of 1965 [Ark. Stat. Ann. §§ 41-3812— 41-3823 (Supp. 1965)]. If we are to permit this to be done we are imposing an impossible burden on the judicial department. The majority opinion itself, in quoting from Ritholz v. Arkansas State Board of Optometry, 206 Ark. 671, 177 S. W. 2d 410, recognizes the rule that acts amounting to a public nuisance will be restrained if they affect the civil or property rights or privileges of the public, or endanger the public health, regardless of whether such acts are denounced as crimes. See, also, Hickinbotham v. Corder, 227 Ark. 713, 301 S. W. 2d 30. I have been unable to. find where appellees even claim that any of the civil or property rights or privileges of the public are affected or the public health endangered, .even if the acts complained of - constitute a public nuisance. So this, is different from the Hickinbotham case. A court of equity will not abate a public nuisance at the suit of a private party unless he shows that he has sustained and will sustain individual damage. Ward v. City of Little Rock, 41 Ark. 526. The impropriety of in-junctive relief against an illegal act in the absence of allegations of injury and damage to the petitioner was again declared in Arkansas State Board of Architects v. Clark, 226 Ark. 548, 291 S. W. 2d 262. The court there cited what it called the well' considered case of Smith v. Hamm, 207 Ark. 507, 181 S. W. 2d 475, wherein it was held that even if a -criminal act were of a character to constitute a nuisance, one seeking an injunction must clearly show facts and circumstances to justify the court in granting him relief for injury to property or pecuniary rights. Even though appellees alleged that the acts of appellant were in flagrant disregard of the personal or property rights of appellees, they did not allege what personal or property rights were disregarded, or the manner in ¿which they were injured or damaged. The statements of appellees are not statements of fact hut are general allegations and conclusions of the pleader. As such they are not admitted by appellant’s demurrer. Herndon v. Gregory, 190 Ark. 702, 81 S. W. 2d 849 ; Ready v. Ozan Inv. Co., 190 Ark. 506, 79 S. W. 2d 433 ; Wood v. Drainage Dist. No. 2 of Conway County, 110 Ark. 416, 161 S. W. 1057 ; Self v. Road Improvement Dist. No. 1 of Greene County, 145 Ark. 87, 223 S. W. 402 ; Purtle v. Wilcox, 239 Ark. 988, 395 S. W. 2d 758. I do not see how any argument could be advanced that appellees’ allegations in this regard are more than conclusions. A general' allegation of fraud without a statement of facts upon which the allegation was based has been held insufficient as a statement of a legal conclusion. Ready v. Ozan Inv. Co., supra ; Finch v. Watson Inv. Co., 184 Ark. 312, 42 S. W. 2d 214 ; Sibley v. Manufacturers’ Furniture Co., 220 Ark. 234, 247 S. W. 2d 20. An allegation that goods were exempt in an action in replevin to recover goods levied upon under execution was. held to be the statement of a conclusion of law, Donnelly v. Wheeler, 34 Ark. 111. A complaint alleging that a telephone company had discriminated against a defendant without stating the facts constituting the discrimination states merely a conclusion of law and is demurrable. Phillips v. Southwestern Telegraph & Telephone Co., 72 Ark. 478, 81 S. W. 605. Allegations that a debtor’s conveyance was made with the purpose and. intent to hinder, delay and defraud creditors were held to be conclusions. Finch v. Watson Inv. Co., 184 Ark. 312, 42 S. W. 2d 214. An allegation that plaintiff’s land received ino benefit was said to be too general and a mere conclusion. Higginbotham v. Road Improvement Dist. No. 3 of Lonoke Co., 154 Ark. 112, 241 S. W. 866. An allegation that assessments of benefits, were arbitrary and unreasonable was a mere conclusion. Henderson v. Road Improvement Dist. No. 1 of Hot Spring Co., 171 Ark. 8, 283 S. W. 39. Many other examples, could be cited but these should be sufficient to illustrate that ap-pellees’ allegations are conclusions merely. I would reverse this case for want of any cause of action by appellees. Furthermore, insofar as the' ordinance declares the acts therein prohibited to be a public nuisance, it. is. invalid because it is in excess of the powers of the municipality. It has long been settled in Arkansas, that a city has the power to declare to be public nuisances only those things which constitute nuisances, per se. The nearest to sources of authority in a city to declare acts to be a public nuisance are Ark. Stat. A.nn. §§ 19:2303— 04 (Repl. 1956). The former gives municipal corporations. the power to prevent injury or annoyance within the limits of the corporation from anything dangerous, offensive or unhealthy and to cause any nuisance to' be abated within the jurisdiction given the Board of Health. It has been a part of our statutory law since 1875, insofar as. this language is concerned. The following section was enacted in 1885 and authorizes cities of the? first class to prevent, abate, or remove nuisances of every kind, and to declare what are such and punish authors and continuers thereof by fine or imprisonment. It' also provides that no previous declaration shall be necessary as to any matter, act or thing that would have been a nuisance at common law and that all nuisances may be proceeded against either by order of the city council or prosecution- in tlie Police- Court. In spite of these statutes, this court has steadfastly held that the city’s powers to declare nuisances are limited to nuisances per se. This rule has been invoked by o this court to strike down many ordinances. Some of them declared the following to he public nuisances: The working of convicts upon its streets, Ward v. City of Little Rock, 41 Ark. 526 ; owning, keeping or raising bees, City of Arkadelphia v. Clark, 52 Ark. 23, 11 S. W. 957 ; pool halls in which gambling was not permitted, Town of Dardanelle v. Gillespie, 116 Ark. 390, 172 S. W. 1036 ; the business of soliciting orders for photographs by door to door canvass, Wilkins v. City of Harrison, 218 Ark. 316, 236 S. W. 2d 82 ; the keeping of chickens, City of Springdale v. Chandler, 222 Ark. 167, 257 S. W. 2d 934 ; the construction of a building without connecting with the sanitary sewer system, Bennett v. City of Hope, 204 Ark. 147, 161 S. W. 2d 186 ; use of pinball machines by minors, City of Piggott v. Eblen, 236 Ark. 390, 366 S. W. 2d 192. I do not believe that the majority intends to say that the sale of the articles specified by the ordinance on Sunday constitutes a public nuisance per se. The opinion of the majority may intend to imply that Act 135 of 1965 [Ark. Stat. Ann. § 41-3812 to § 41-3823 (Supp. 1965)] gives the city some additional power to declare Sunday sales of specific articles to be a public nuisance, for there it is said that this statute is sufficiently broad to give the city full and complete authority to enact the questioned ordinance. A careful review of the'Act nowhere reveals such a grant, whether or not we construe the grant strictly against the city, as we should. The only language from which any grant might, under the most liberal construction, be inferred is. in § 11 [Ark. Stat. Ann. § 41-3822 (Supp. 1965)] which reads: “The offenses and penalties herein provided shall be in addition to those provided by previously existing municipal and state laws, and nothing contained- in this Act shall be construed to prohibit the city council or' the board of managers of any city or "town from enacting an ordinance or ordinances implementing or expanding the provisions of this Act in its. application to businesses or occupations within the limits of such city or town, provided such ordinance or ordinances do not permit the sale of any articles on Sunday prohibited by this Act and are not otherwise in conflict herewith.” This, section does nothing more than leave the city with whatever powers it had prior to enactment of Act 135 of 1965. Saying that a city is not prohibited by the Act from doing something is a far cry from a grant of authority which the city did not previously have. Even if this language could be construed to be a grant of power, nothing in it implies any power to declare something to be a public nuisance which is not a nuisance per se. Nor is it sufficient thát the Act declares the sale of any articles prohibited by “this Act” a public nuisance because the city ordinance prohibits the sale of many articles not prohibited by “this Act”. [Italics ours] I would also reverse on the merits on the basis that the portions of the ordinance declaring a public nuisance are invalid.